PER CURIAM.
Michael Edward Mills appeals the district court’s order construing his 28 U.S.C. § 2241 (1994) petition as a 28 U.S.C.A. § 2255 (West Supp.2001) motion and dismissing it as successive. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Mills v. Brooks, No. CA-01-461 (E.D.Va. Aug. 23, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.